DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on August 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022. In applicant’s remarks, see page 10, Applicant submitted that at least claims 1, 10 and 18 are generic claims. The examiner respectfully disagrees. Claims 1 and 10 are not generic to the method claim 18. Additionally, method claim 18 is not generic to Group I, claims 1-17, as the claim fails to include the limitations found in claims 1 and 10, and contains method steps not present in claims 1 and 10. As such, there are no generic claims.
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel claims 18-20.
Drawings
The drawings were received on February 26, 2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein each scattering element is a pillar into the planar layer, and the pillar has a top surface whose shape is a concave polygon having at least 6 corners; a first taper structure formed in the planar layer connecting a first convex side of the 2D grating to a first waveguide; and a second taper structure formed in the planar layer connecting a second convex side of the 2D grating to a second waveguide” (claim 1); “the 2D grating is configured for receiving an incident light from the optical fiber with an incident angle, the incident angle is measured in plane of incidence between an axis of the optical fiber and a direction perpendicular to the planar layer, each scattering element has a first length along a first direction that is in a top surface of the planar layer and perpendicular to the plane of incidence, and has a second length along a second direction that is in the top surface and perpendicular to the first direction, and a ratio of the second length to the first length is determined based on the incident angle” (claim 10). The closest prior art references to the instant invention are Fini et al. (US 2022/0214502, hereinafter “Fini”) and Karimelahi et al. (US Patent 10,365,435, hereinafter “Karimelahi”). Both of these prior art references are related to surface grating couplers that are used for coupling two polarizations, similar to the instant application. Further, Fini utilizes polygonal shapes as scattering elements. Karimelahi utilizes scattering elements positioned at positioned of two concentric ellipses turned 90-degrees, similar to the instant application. Both of these references take together or apart are directly related to the instant application and teach very similar subject matter. However, neither Fini or Karmielahi, taken together or separately, discloses the limitations “wherein each scattering element is a pillar into the planar layer, and the pillar has a top surface whose shape is a concave polygon having at least 6 corners; a first taper structure formed in the planar layer connecting a first convex side of the 2D grating to a first waveguide; and a second taper structure formed in the planar layer connecting a second convex side of the 2D grating to a second waveguide” (claim 1); “the 2D grating is configured for receiving an incident light from the optical fiber with an incident angle, the incident angle is measured in plane of incidence between an axis of the optical fiber and a direction perpendicular to the planar layer, each scattering element has a first length along a first direction that is in a top surface of the planar layer and perpendicular to the plane of incidence, and has a second length along a second direction that is in the top surface and perpendicular to the first direction, and a ratio of the second length to the first length is determined based on the incident angle” (claim 10). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. Even when considered side-by-side, the prior art discloses something very similar to the instant application, but with a clear difference. Claims 1 and 10 are patentably distinct over the prior art and are allowed. Claims 2-9 and 11-17 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874